Title: From Thomas Jefferson to William Hawkesworth, 16 May 1824
From: Jefferson, Thomas
To: Hawkesworth, William


Sir
Monticello
May 16. 24.
your favor of the 11th is just recieved. our University will be opened on the 1st day of February next. the qualifications for reception in the schools of Mathematics & Nat. Philosophy will be a good acquaintance with numerical arithmetic as far as Fractions & extractions of the roots, and in the classical school  for Latin to be able to read the higher authors, with facility paying strict attention to prosody & quantity, and if they enter for Greek also they must be able to read Thucydides, Homer & authors of that degree of difficulty. for the other schools no  other qualificn, but the age of 16 years required in all cases.I shall recieve with great respect whatever comes from mr Sampson. the pamphlet you mention has got separated from your letter, but will still come with safety, and permit me here to anticipate it’s reception by returning now my thanks for it; but to decline giving any opinion on it’s subject. I am extremely unwilling to be placed before the public altho’ sometimes so placed by a publicn of my letters unauthorised and  not properly. I arrogate no right of giving opns to the public,  and desire above all things  to withdraw from all obsevn and to consign myself to the tranquility which my age & the state of my strength requires. be pleased to accept my respectful salutnsTh: J.